EXHIBIT 10.21

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, effective as of January 26, 2004 by and between USI
SERVICES CORPORATION, a Delaware corporation (“Company”) and Philip E. Larson,
III (“Executive”). Company and Executive are referred to hereinafter as the
“Parties”.

R E C I T A L S :

WHEREAS, the Company is a wholly owned subsidiary of U.S.I. Holdings
Corporation, a Delaware corporation (“USI”) and;

WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment on such terms and conditions; and

WHEREAS, by virtue of such employment, Executive will have access to
Confidential Information of the USI Companies; and

WHEREAS, Executive acknowledges and agrees that the Company (on behalf of itself
and the USI Companies) has a reasonable, necessary and legitimate business
interest in protecting its own and the USI Companies’ Confidential Information,
Client Accounts, relationships with Active Prospective Clients, Goodwill and
ongoing business, and that the terms and conditions set forth below are
reasonable and necessary in order to protect these legitimate business
interests.

NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are conclusively acknowledged, the Parties,
intending to become legally bound, agree as follows:

A G R E E M E N T :

1. DEFINITIONS

1.1 Specific Definitions. Capitalized terms not defined elsewhere herein shall
have the following meanings ascribed to them:

“Active Prospective Acquisition” means any business or enterprise engaged in
providing USI Business, (i) with which a specified Person (or any of its agents)
had engaged in negotiations (whether or not successfully) within the 24 months
preceding a specified date, regarding the acquisition of, sale of assets by, or
merger or joint venture with, such business or enterprise or (ii) which had been
identified by a specified Person (or any of its agents) in the business records
of such specified Person within the 24 months preceding a specified date, and
actively considered as a candidate, for possible acquisition, merger, sale of
assets or joint venture.

 

1



--------------------------------------------------------------------------------

“Active Prospective Client” means any Person, or a group of Persons, (i) who or
which had been identified with reasonable particularity by a specified Person
(or any of its agents) in the business records of such specified Person within
the 24 months preceding a specified date, with reasonable particularity as a
possible client or customer of such specified Person, or (ii) to whom or which a
specified Person (or any of its agents) had communicated in the business records
of such specified Person within the 24 months preceding a specified date, in
writing or otherwise, with respect to the provision of any services that such
specified Person provides in the conduct of its business.

“Client Account” means the account of any client (including, without limitation,
any retail insurance agent or broker, individual insured, association and any
member thereof, and any insurance carrier or other entity to the extent third
party administration claims processing or underwriting is performed by such
specified Person for such carrier or other entity) who or which is serviced, as
of a specified date, by a specified Person in connection with such specified
Person’s business, regardless of whether such services are provided by, or
through the licenses of, such specified Person or any shareholder, employee or
agent of such specified Person.

“Change of Control” means the occurrence of any of the following:

(i) any transaction, or series of related transactions (including any merger or
consolidation), the result of which is that any “person” or “group” (as such
terms are defined for purposes of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as so defined, except that a Person
shall be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is currently exercisable or
is exercisable only upon the occurrence of a subsequent condition), directly or
indirectly, of 50% or more of USI’s aggregate outstanding voting stock (measured
by voting power rather than number of shares);

(ii) USI consolidates with, or merges with or into, any Person, or any Person
consolidates with or merges with or into USI, in any such event pursuant to a
transaction in which any of the outstanding voting stock of USI is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the voting stock of USI outstanding immediately prior to such
transaction is converted into or exchanged for voting stock of the surviving or
transferee Person constituting more than 50% of the aggregate outstanding shares
of such voting stock of such surviving or transferee Person (immediately after
giving effect to such conversion or exchange); or

(iii) substantially all of USI’s assets or earnings power is sold in any
transaction or series of related transactions

 

2



--------------------------------------------------------------------------------

“Confidential Information” means any information of a specified Person,
determined as of a specified date, that is not already generally available to
the public (unless such information has entered the public domain and become
available to the public through fault on the part of the Party to be charged
hereunder), all of which the Parties agree constitute trade secrets under the
governing trade secrets law, including but not limited to:

 

  (i) the identity of any client (including, without limitation, any retail
insurance agent or broker, individual insured, association and any member
thereof, and any insurance carrier or other entity to the extent third party
administration claims processing or underwriting is performed by such specified
Person for such carrier or other entity) whose account constituted a Client
Account of such specified Person at any time within the 24 months preceding such
specified date, as well as the identity of any Active Prospective Client of such
specified Person as of such date;

 

  (ii) the identity, authority and responsibilities of key contacts at each such
client and Active Prospective Client;

 

  (iii) the service cost burden with respect to each such client and Active
Prospective Client;

 

  (iv) the identities of markets or companies (including, but not limited to,
managed care programs, physician networks and the surgical review board) from
which insurance coverages or other commitments, benefits or services for clients
are obtained, the surgical review boards of such companies and the commission
rates and/or fees with respect thereto;

 

  (v) the types of consulting, third-party administration, employee
communication, investment management, managed care, human resource and other
services, and insurance coverages, provided or to be provided specifically to
any such client or Active Prospective Client, and the internal corporate
policies relating thereto;

 

  (vi) the specific insurance policies purchased by or for such clients or
Active Prospective Clients;

 

  (vii) the expiration dates, commission rates, fees, premiums and other terms
and conditions of such policies;

 

  (viii) the risk specifications and other characteristics, and claims loss
histories of such clients or Active Prospective Clients;

 

  (ix) the nature of programs and plans, including their design, funding and
administration, demographic characteristics and any other information supplied
by, or developed for, such clients or Active Prospective Clients;

 

  (x) operations manuals, prospecting manuals and guidelines, pricing policies
and related information, marketing manuals and plans, and business strategies,
techniques and methodologies;

 

  (xi) financial information, including information set forth in internal
records, files and ledgers, or incorporated in profit and loss statements,
fiscal reports and business plans;

 

  (xii) Active Prospective Acquisitions of such specified Person as of such
date, and all financial data, pricing terms, information memoranda and due
diligence reports relating thereto;

 

3



--------------------------------------------------------------------------------

  (xiii) Technology and e-commerce strategies, business plans and
implementations, inventions, algorithms, computer hardware, software and
applications (including but not limited to any source code, object code,
documentation, diagrams, flow charts, associated with the development or use of
the foregoing computer software);

 

  (xiv) all internal memoranda and other office records, including electronic
and data processing files and records; and

 

  (xv) any other information constituting a trade secret under the governing
trade secrets law.

“Goodwill” means the expectation of continued patronage from Client Accounts and
new patronage from prospective clients.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, or a governmental entity (or any department, agency,
or political subdivision thereof).

“USI Company” means any USI Company to which Executive provides services on
behalf of the Company during the term of this Agreement.

“USI Business” means the businesses provided by any of the USI Companies
(including, without limitation, the providing of (i) insurance agency and
brokerage, and related insurance services, including, without limitation, risk
management and loss control, cost containment, analysis of loss exposures and
designs, catastrophic case management, loss reserves and rate reviews,
performance of cash flow studies, administration of risk funding and transfer
techniques, captive company formation, self-insurance consulting, reinsurance
and excess stop loss (both specific and aggregate) placement, management of
insurance programs (including programs with respect to membership associations
and congregations), third party administration, actuarial and administrative
services for pension and health plans, compensation programs and employee
communications; (ii) managed care consulting services and related legal
assistance; (iii) human resource and employee compensation consulting services
and related legal assistance; and (iv) any insurance or financial services
relating to any of the foregoing).

“USI Companies” means USI, its subsidiaries (including the Company), its
“affiliates” and “associates” (as defined in Rule 12b-2 of the regulations
promulgated under the Exchange Act, without regard to whether any party is a
“registrant” under such Act), and any of their successors or assigns.

2. POSITION, RESPONSIBILITIES AND TERM

2.1. Executive’s Position. On the terms and subject to the conditions set forth
in this Agreement, the Company shall employ Executive to serve as Vice
President, Operations of the Company and USI. Executive shall report to the
Chief Operating Officer of USI (the “USI COO”).

 

4



--------------------------------------------------------------------------------

2.2 Executive’s Responsibilities. The Executive shall perform all duties
customarily attendant to the position and shall perform such services and duties
commensurate with such positions as may from time to time be reasonably
prescribed by the USI COO.

2.3 No Conflicts of Interest. Executive further agrees that throughout the
period of his employment hereunder, he will not perform any activities or
services, or accept such other employment which would be inconsistent with this
Agreement, the employment relationship between the Parties, or would interfere
with or present a conflict of interest concerning Executive’s employment with
USI or the Company; provided, that Executive shall be permitted to serve on the
boards of directors of such other companies as the USI Chief Executive Officer
(“USI CEO”) shall approve, such approval not to be unreasonably withheld, and
that Executive may make personal investments and may act as a director and
engage in other activities for any charitable, educational, or other nonprofit
institution, as long as such investments and activities do not materially
interfere with the performance of Executive’s duties hereunder. Executive agrees
to adhere to and comply with any and all business practices and requirements of
ethical conduct set forth in writing from time to time by the Company in its
employee manual or similar publication.

2.4. Term. Executive shall be employed commencing on January 26, 2004 and ending
on the date on which employment is terminated in accordance with the provisions
of Section 8 of this Agreement. The foregoing term of employment shall be
referred to hereinafter as the “Term”.

3. ACCEPTANCE

3.1 Executive hereby accepts such employment and agrees that throughout the
period of employment hereunder, Executive will devote his full business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in the furtherance of the business of the USI Companies.

4. COMPENSATION

4.1. Base Salary. As compensation for the services to be rendered by Executive
hereunder, the Company agrees to pay Executive, and Executive agrees to accept,
a base salary (“Base Salary”) during employment hereunder at the annual rate of
not less than $ 200,000; provided, however, that the USI CEO may determine to
increase but not decrease the Executive’s Base Salary in such amount as the USI
CEO may determine. The Base Salary shall be payable in equal installments by the
Company according to its normal payroll practices.

4.2 Performance Bonus. As additional compensation for the services to be
rendered by Executive hereunder, Executive shall be eligible to receive from
time to time during the term hereof, a bonus under the USI Management Incentive
Plan, as may be amended from time to time at the sole discretion of the Board or
Compensation Committee of the Board (the “USI Plan”). As Vice President,
Operations, Executive is entitled to a percentage of Base Salary award which is
in turn based upon the USI and Executive performance criteria set forth in the
USI Plan. At no time during the Term hereof will Executive’s “target” award
opportunity be any

 

5



--------------------------------------------------------------------------------

less than 60 % of Executive’s then Base Salary. Any awards under the USI Plan
which exceed target performance will be in such amount as the USI CEO may
determine, and any decision of USI CEO shall be in his sole and unreviewable
discretion. Any award under the USI Plan will be paid to the Executive no later
than 90 days following the end of the performance year.

4.3 2002 Equity Incentive Plan. As additional compensation for the services to
be rendered by Executive hereunder, Executive shall be eligible to receive from
time to time during the Term hereof, stock based compensation awards under the
2002 Equity Incentive Plan, as may be amended from time to time at the sole
discretion of the Board or Compensation Committee of the Board. Moreover, as
additional specific consideration to the Executive for entering into this
Agreement, USI’s CEO agrees to recommend to the USI Compensation Committee of
the Board for approval an award of 75,000 options to purchase USI stock.

4.4 Benefits. In addition to such compensation, Executive shall be entitled to
the benefits which are afforded generally, from time to time to USI executive
employees. Notwithstanding the foregoing, nothing contained in this Agreement
shall require the USI Companies to establish, maintain or continue any of the
group benefits plans already in existence or hereafter adopted for the employees
of the USI Companies, or restrict the right of the USI Companies to amend,
modify or terminate such group benefit plans in a manner which does not
discriminate against Executive as compared to other executive employees of USI
Companies.

4.5 Vacation. Executive shall be entitled to vacation time and holidays as are
provided in general to executive employees of the USI Companies, in accordance
with usual practices and procedures, but shall in any event, be entitled to no
less than 18 vacation and personal days per year. Without limiting the
foregoing, Executive shall not be entitled to any additional compensation for
any unused vacation time.

5. EXPENSES

5.1 The Company shall reimburse Executive, in accordance with Company policy,
for all expenses reasonably and properly incurred by Executive in connection
with the performance of Executive’s duties hereunder and the conduct of the
business of the Company, upon the submission to the Company (or its designee) of
appropriate vouchers therefor. Additionally, in connection with initial
employment, the Company shall reimburse Executive for his eligible moving
expenses up to an amount not to exceed $10,000.

6. CONFIDENTIAL INFORMATION AND PROPERTY

6.1. Property of the Company. Executive acknowledges and agrees that all
premiums, commissions, fees and other forms of compensation, and all
Confidential Information of the USI Companies relating thereto, which Executive
generates in the course of providing, directly or indirectly, any USI Business
during the Term hereof (including such items resulting from or relating to
services provided by Executive to the USI Companies), shall be the sole property
of the USI Companies, as the case may be.

 

6



--------------------------------------------------------------------------------

6.2. Confidentiality during Term. During the Term hereof, Executive will not
use, or disclose to any Person, any Confidential Information (determined as of
any date during the Term hereof) of any USI Company, except (a) in the normal
course of business on behalf of such USI Company (b) with the prior written
consent of such USI Company or (c) to the extent necessary to comply with law or
the valid order of a court of competent jurisdiction, in which event Executive
shall notify such USI Company as promptly as practicable (and, if possible,
prior to the making of such disclosure). In addition, Executive will use
reasonable efforts to prevent any such prohibited use or disclosure by any other
person.

6.3. Confidentiality following Term. Following the Term hereof, Executive will
not use, or disclose to any Person, any Confidential Information (determined as
of the date of termination of Executive’s employment with the Company) of any
USI Company, except (a) with the prior written consent of such USI Company or
(b) to the extent necessary to comply with law or the valid order of a court of
competent jurisdiction, in which event Executive shall notify such USI Company
as promptly as practicable (and, if possible, prior to the making of such
disclosure). In addition, Executive will use reasonable efforts to prevent any
such prohibited use or disclosure by any other person.

7. NON-SOLICITATION, NON-COMPETITION AND CONFLICTS OF INTEREST

7.1. Non-Solicitation. Except in the normal course of business on behalf of any
USI Company, Executive agrees that he will not, directly or indirectly,
(a) solicit, sell, provide or accept any request to provide, or induce
the termination, cancellation or non-renewal of, any USI Business from or by any
person, corporation, firm or other entity whose account constituted a Client
Account of such USI Company, at any time within the 24 months preceding the
earlier of the date of such act or the date of termination of Executive’s
employment with USI and the Company or (b) solicit, offer, negotiate or
otherwise seek to acquire any interest in any Active Prospective Acquisition of
such USI Company, determined as of the earlier of the date of such act or the
effective date of termination of Executive’s employment with USI and the
Company. The restrictions contained in this Section 7.1 shall apply throughout
the Term hereof and thereafter until two (2) years after the effective date on
which Executive’s employment with USI and the Company, or there respective
successors in interest, terminates.

7.2. Non-Competition. In consideration of the payments and benefits to be
received by Executive under this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees that, during the Non-Competition Period (as
hereinafter defined), Executive will refrain from carrying on any business,
directly or indirectly, which provides any USI Business, except (i) in the
normal course of business on behalf of any USI Company during the term of
Executive’s employment under this Agreement or (ii) with the Company’s prior
written consent. The term “carrying on any business” shall mean to act as a sole
proprietor, partner, member of a limited liability company, stockholder,
officer, director, employee, manager, trustee, agent, advisor, joint venturer,
or consultant of, with or to, any business, or otherwise to own, manage,
operate, control or participate in the ownership, management, operation or
control of, or engage in, any business. The Non-Competition Period shall mean
the period beginning on the effective date of this Agreement and ending on the
first anniversary of the date of Executive’s termination of employment. It is
expressly agreed that this Section 7.2 is not intended to restrict or prohibit
either (i) the ownership by Executive of stock or other securities of a
publicly-held corporation in which Executive does not (a) possess beneficial
ownership of more than 5% of the voting capital stock of such corporation or
(b) participate in any management or advisory capacity, or (ii) Executive’s acts
as a shareholder and director of a business in the context of private equity
group investments. In addition, it is also agreed that this Section 7.2 shall
not prohibit Executive from serving as a director pursuant to the terms of
Section 2.3 during the term of his employment under this Agreement. It is the
desire and intent of the parties that the provisions of this Section 7.2 shall
be enforced under the laws and public polices applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Section 7.2 is adjudicated to be invalid or unenforceable or shall for any
reason be held to be excessively broad as to duration, geographic scope,
activity or subject, it shall be construed by limiting and reducing it, so as to
be enforceable to the extent compatible with applicable laws and such provision
shall be deemed modified and amended to the extent necessary to render such
provision enforceable in such jurisdiction. If Executive challenges the
enforceability of the provisions of this Section 7.2 in whole or in part,
Executive shall, immediately upon such challenge, forfeit any right to any
payments and benefits under this Agreement that he has not already received.

 

7



--------------------------------------------------------------------------------

7.3. No Hiring. Executive further agrees that he will not, directly or
indirectly, solicit the employment, consulting or other services of any other
employee or independent producer of any USI Company or otherwise induce any of
such employees to leave such USI Company’s employment or to breach an employment
or independent producer agreement therewith. The restrictions contained in this
Section 7.3 shall apply throughout the Term hereof and thereafter until two
(2) years following the date on which Executive’s employment with USI and the
Company or their respective successors in interest terminates.

7.4 Non-disparagement. Subject to obligations under applicable laws and
regulations, in the event of a termination of this Agreement, neither the
Executive nor any of the USI Companies or their senior officers or directors,
shall publicly make any statements or comments that disparage the reputation of
the Executive, or any of the USI Companies or their senior officers or
directors.

7.5. Miscellaneous. Without limiting the provisions of Section 16, in the event
of any assignment by the Company permitted under such section, the restrictive
periods contained in this Section 7 shall be determined by reference to the
termination of Executive’s employment with any permitted assignee of the
Company.

8. TERMINATION

8.1 Termination by the Company Without Cause. Company shall have the right to
terminate Executive’s employment hereunder “without cause” by giving Executive
written notice to that effect. Any such termination of employment shall be
effective on the date specified in such notice. In the event of such
termination, the Company shall (i) pay Executive his unpaid Base Salary through
the effective date of termination and any business expenses remaining unpaid on
the effective date of the termination for which Executive is entitled to be
reimbursed under Section 5 of this Agreement, (ii) pay Executive an amount per
month equal to one-twelfth of his then adjusted Base Salary for the period
commencing on the date following the date of termination and ending on the date
which is twelve (12) months following the effective date of termination; and
(iii) either continue to provide Executive with healthcare coverage under the
plan in which Executive participates immediately prior to the effective date of
such termination (where Executive remains eligible to participate, and in
accordance with the terms thereof) or in the event Executive no longer remains
eligible to participate under such healthcare plan, to reimburse Executive for
the amount of the premium Company would have paid for Executive’s healthcare
coverage had Executive remained employed hereunder, in each case until (A) the
date which is twelve (12) months following the effective date of termination or
(B) the commencement of Executive’s coverage under another employer’s healthcare
plan; provided, however, that without limiting any other remedy available
hereunder, all payments described in the Section 8.1 shall immediately terminate
upon an arbitrator’s or judge’s determination that Executive has breached the
provisions of Section 6 or 7 hereof.

 

8



--------------------------------------------------------------------------------

8.2 Termination by the Company for Cause. The Company shall have the right to
terminate this Agreement and Executive’s employment hereunder “for cause” by
giving Executive written notice to that effect. Any such termination of
employment shall be effective on the date specified in such notice. In the event
of such termination, the Company shall pay to Executive (a) his unpaid Base
Salary through the effective date of the termination, and (b) any business
expenses remaining unpaid on the effective date of the termination for which
Executive is entitled to be reimbursed under Section 5 of this Agreement. For
the purpose of this Agreement, “for cause” shall mean (i) commission of a
willful and material act of dishonesty in the course of Executive’s duties
hereunder, (ii) conviction by a court of competent jurisdiction of a crime
constituting a felony or conviction in respect of any act involving fraud,
dishonesty or moral turpitude, (iii) Executive’s performance under the influence
of controlled substances, or continued habitual intoxication, during working
hours, after the Company shall have provided written notice to Executive and
given Executive 30 days within which to commence rehabilitation with respect
thereto, and Executive shall have failed to commence such rehabilitation or
continued to perform under the influence after such rehabilitation,
(iv) frequent or extended, and unjustifiable (not as a result of incapacity or
disability) absenteeism which shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive’s employment in accordance with the provisions of this Section 8.2, in
the event such condition shall not have been cured, (v) Executive’s personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 1 above, or to carry out directives of the
USI COO, which, if capable of being cured, shall not have been cured within 90
days after the Company shall have advised Executive in writing of its intention
to terminate Executive’s employment in accordance with the provision of this
Section 8.2 or (iv) material non-compliance with the terms of this Agreement,
including but not limited to any breach of Section 6 or Section 7 of this
Agreement.

8.3 Termination by Executive for Good Reason. Executive shall have the right to
terminate this Agreement and his employment hereunder for “good reason,” if
(i) there is a Change of Control, and within one year following such Change of
Control, there is a substantial diminution of Executive’s duties and
responsibilities as set forth herein; or (ii) there is a default by the Company
in the payment of or otherwise failure by the Company to pay in a timely fashion
after demand therefor any material sum due to the Executive pursuant to this
Agreement; provided that in either case, Executive shall give the Company prior
written notice of the “good reason” for termination and a period of 30 days
following receipt by the Company of such notice shall have lapsed and the
matters which constitute or give rise to such “good reason” shall not have been
cured or eliminated by the Company. In the event of such termination under
subsection (ii) of this section, Executive shall be entitled to receive the same
payments and benefits as would be provided under Section 8.1 in the event of a
termination without cause. In the event of such termination under subsection
(i) of this section, Executive shall be entitled to receive the same payments
and benefits as would be provided under Section 8.1 in the event of a
termination without cause; provided however, that severance amount referenced
therein shall include an additional amount equal to 60% of Executive’s then
adjusted Base Salary.

 

9



--------------------------------------------------------------------------------

8.4 Termination by Executive Without Good Reason. Executive shall have the right
to terminate this Agreement and his employment hereunder by giving the Company
not less than ninety (90) days prior written notice to that effect. The
termination of employment shall be effective on the date specified in such
notice. In the event that such notice is given, the Company may require
Executive to leave immediately, in which event, Executive must be compensated
under this Agreement for the notice period in a manner commensurate to the
compensation Executive would have received during the notice period had his
employment not been terminated by him. In the event of such termination,
Executive shall be entitled to receive the same payments as would be provided
under Section 8.2 in the event of termination for cause.

8.5 Death, Incapacitation or Disability.

a. Death. If Executive dies during his employment hereunder, this Agreement
shall terminate upon the date of Executive’s death. In the event of any such
termination, the Company shall pay to Executive’s representative or his estate
any unpaid Base Salary through the effective date of termination and any
business expenses remaining unpaid on the effective date of the termination for
which Executive is entitled to be reimbursed under Section 5 of this Agreement.

b. Incapacitation or Disability. In the event that Executive is incapacitated or
disabled by reason of illness or physical or mental disability from performing
Executive’s duties hereunder (which shall be deemed to have occurred (i) when
Executive has receive total disability benefits under the Company’s long-term
group disability policy for a continuous period of six (6) months or, if no
policy is then in effect, (ii) when such incapacity or disability shall have
existed for either (A) one continuous period of six months or (B) a total of
seven months out of any twelve consecutive months), the Company shall have the
right to terminate Executive’s employment hereunder by giving Executive 30 days
prior written notice to that effect. In the event of any such termination, the
Company shall pay to Executive any unpaid Base Salary through the effective date
of termination and any business expenses remaining unpaid on the effective date
of the termination for which Executive is entitled to be reimbursed under
Section 5 of this Agreement.

 

10



--------------------------------------------------------------------------------

9. REMEDIES

9.1. Equitable Relief. Executive acknowledges that the services to be rendered
by him are of a special, unique and extraordinary character and that it would be
extremely difficult or impracticable to replace such services, that the material
provisions of this Agreement are of crucial importance to the Company and that
any damage caused by the breach of Sections 6 or 7 of this Agreement would
result in irreparable harm to the business of the Company for which money
damages alone would not be adequate compensation. Accordingly, Executive agrees
that if he violates Sections 6 or 7 of this Agreement, the Company shall, in
addition to any other rights or remedies of the Company available at law, be
entitled to equitable relief in any court of competent jurisdiction, including,
without limitation, temporary injunction and permanent injunction.

9.2 Arbitration. The Parties agree that any controversy, claim or dispute
arising out of or relating to Executive’s employment hereunder, or the
termination of such employment, shall be settled by arbitration before a
mutually selected arbitrator to be held in the State of New York in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. The Parties agree that Executive’s sole remedy for a breach of
this Agreement shall be monetary damages. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction, and the Parties consent to
the jurisdiction of the courts of the State of New York for this purpose. The
arbitrator shall determine which Party or Parties shall be entitled to costs and
expenses (including reasonable attorneys’ fees) resulting from such dispute or
controversy. If such controversy, claim or dispute involves a claim (including,
without limitation, claims, arising under Section 6 or 7) for injunctive or
other equitable relief, and suit or cross-claim for such relief is filed in a
court of competent jurisdiction, the litigation shall be bifurcated to the
extent feasible, to the end that all issues other than those injunctive or
equitable issues required to be determined by the court shall be determined by
arbitration as hereinabove required.

10. WITHHOLDING

10.1 Each payment to Executive under this Agreement shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable laws and regulations then in effect.

11. ENTIRE AGREEMENT; NO AMENDMENT

11.1 No agreements or representations, oral or otherwise, express or implied,
have been made by either Party, with respect to Executive’s employment by any
USI Company, that are not set forth expressly in this Employment Agreement.
Except as provided for hereinafter, this Agreement supersedes and cancels any
prior agreement entered into between Executive and the Company or its
predecessors relating to Executive’s employment by any USI Company. No amendment
or modification of this Agreement shall be valid or binding unless made in
writing and signed by the Party against whom enforcement thereof is sought.

 

11



--------------------------------------------------------------------------------

12. NOTICES

12.1 All notices, demands and requests of any kind which either Party may be
required or may desire to serve upon the other Party hereto in connection with
this Agreement shall be delivered only by courier or other means of personal
service, which provides written verification of receipt, or by registered or
certified mail return receipt requested, or by telecopy, provided that the
telecopy is promptly followed by delivery of hard copy of such notice which
provides written verification of receipt (each, a “Notice”). Any such Notice
delivered by registered or certified mail shall be deposited in the United
States mail with postage thereon fully prepaid, or if by courier then deposited
with the courier. All Notices shall be addressed to the Parties to be served as
follows:

 

(a) If to the Company, at

USI Holdings Corporation.

555 Pleasantville Road

Briarcliff Manor, NY 10510

Attn: Chief Executive Officer

Telephone: (914) 749-8500

Facsimile:

Copy to:

USI Holdings Corporation.

555 Pleasantville Road

Briarcliff Manor, NY 10510

Attn: General Counsel

Telephone: (914) 749-8500

Facsimile:

 

(b) If to Executive, at

Philip E. Larson III

333 River Street, Apt 942

Hoboken NJ 07030

Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.

13. WAIVERS

13.1 No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

12



--------------------------------------------------------------------------------

14. GOVERNING LAW

14.1 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

15. SEVERABILITY

15.1 The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable. In the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable. It is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of an arbitrator or a court of law. If
such provision cannot under any circumstances be so modified or restricted, it
shall be excised from this Agreement without affecting the validity, legality or
enforceability of any of the remaining provisions.

16. ASSIGNMENT

16.1 Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive, and
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

USI SERVICES CORPORATION. By:  

/s/ David L. Eslick

      Name:   David L. Eslick   Title:   Chairman, President and CEO  

/s/ Philip E. Larson III

      Name:   Philip E. Larson III

 

13